EXHIBIT 10.28

NON-QUALIFIED STOCK OPTION AGREEMENT

FOR NON-EMPLOYEE DIRECTORS

UNDER LEMAITRE VASCULAR, INC.

2006 STOCK OPTION AND INCENTIVE PLAN

 

Name of Optionee:                                       
                                            No. of Option
Shares:                                        
                                      Option Exercise Price per Share:
$                                                         

[FMV on Grant Date]

Grant Date:                                        
                                                       Expiration
Date:                                        
                                              

[No more than 10 years]

Pursuant to the LeMaitre Vascular, Inc. 2006 Stock Option and Incentive Plan, as
amended through the date hereof (the “Plan”), LeMaitre Vascular, Inc. (the
“Company”) hereby grants to the Optionee named above, who is a Director of the
Company but is not an employee of the Company, an option (the “Stock Option”) to
purchase on or prior to the Expiration Date specified above all or part of the
number of shares of Common Stock, par value $0.01 per share (the “Stock”), of
the Company specified above at the Option Exercise Price per Share specified
above subject to the terms and conditions set forth herein and in the Plan. This
Stock Option is not intended to be an “incentive stock option” under Section 422
of the Internal Revenue Code of 1986, as amended.

1.    Exercisability Schedule. No portion of this Stock Option may be exercised
until such portion shall have become exercisable. Except as set forth below, and
subject to the discretion of the Administrator (as defined in Section 2 of the
Plan) to accelerate the exercisability schedule hereunder, this Stock Option
shall be exercisable with respect to the following number of Option Shares on
the dates indicated:

 

Incremental Number of            

Option Shares Exercisable            

  Exercisability Date

 

  (                    %)  

 

 

  (                    %)  

 

 

  (                    %)  

 

 

  (                    %)  

 

 

  (                    %)  

 

In the event of the termination of the Optionee’s service as a Director of the
Company because of his death, this Stock Option shall be immediately exercisable
in full, whether or not exercisable at such time. Once exercisable, this Stock
Option shall continue to be exercisable at any time or times prior to the close
of business on the Expiration Date, subject to the provisions hereof and of the
Plan.



--------------------------------------------------------------------------------

2.    Manner of Exercise.

(a)    The Optionee may exercise this Stock Option only in the following manner:
from time to time on or prior to the Expiration Date of this Stock Option, the
Optionee may give written notice to the Administrator of his or her election to
purchase some or all of the Option Shares purchasable at the time of such
notice. This notice shall specify the number of Option Shares to be purchased.

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; or (iv) a combination of (i), (ii), and (iii) above. Payment
instruments will be received subject to collection.

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon the Company’s receipt from
the Optionee of full payment for the Option Shares, as set forth above and any
agreement, statement or other evidence that the Company may require to satisfy
itself that the issuance of Stock to be purchased pursuant to the exercise of
Stock Options under the Plan and any subsequent resale of the shares of Stock
will be in compliance with applicable laws and regulations. In the event the
Optionee chooses to pay the purchase price by previously-owned shares of Stock
through the attestation method, the number of shares of Stock transferred to the
Optionee upon the exercise of the Stock Option shall be net of the Shares
attested to.

(b)    The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan. The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee. The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any shares of Stock subject to this
Stock Option unless and until this Stock Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the shares to the Optionee, and the Optionee’s name shall have been
entered as the stockholder of record on the books of the Company. Thereupon, the
Optionee shall have full voting, dividend, and other ownership rights with
respect to such shares of Stock.

(c)    The minimum number of shares with respect to which this Stock Option may
be exercised at any one time shall be 100 shares, unless the number of shares
with respect to which this Stock Option is being exercised is the total number
of shares subject to exercise under this Stock Option at the time.

 

2



--------------------------------------------------------------------------------

(d)    Notwithstanding any other provision hereof or of the Plan, no portion of
this Stock Option shall be exercisable after the Expiration Date hereof.

3.    Termination as Director. If the Optionee ceases to be a Director of the
Company, the period within which to exercise this Stock Option may be subject to
earlier termination as set forth below.

(a)    Termination by Reason of Death. If the Optionee ceases to be a Director
by reason of the Optionee’s death, any portion of this Stock Option outstanding
on such date may be exercised by his or her legal representative or legatee for
a period of six (6) months from the date of death or until the Expiration Date,
if earlier.

(b)    Other Termination. If the Optionee ceases to be a Director for any reason
other than the Optionee’s death, any portion of this Stock Option outstanding on
such date may be exercised (to the extent exercisable on such date) for a period
of three (3) months from the date of such termination or until the Expiration
Date, if earlier.

4.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Stock Option shall be subject to and governed by all the terms and
conditions of the Plan, including the powers of the Administrator set forth in
Section 2(b) of the Plan. Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.

5.    Transferability. This Agreement is personal to the Optionee, is
non-assignable, and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter only by the Optionee’s legal representative or legatee.

6.    No Obligation to Continue as a Director. Neither the Plan nor this Stock
Option confers upon the Optionee any rights with respect to continuance as a
Director.

7.    Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Optionee
at the address on file with the Company or, in either case, at such other
address as the intended recipient may subsequently furnish to the other party in
writing.

8.    Amendment. Pursuant to Section 16 of the Plan, the Administrator may at
any time amend or cancel any outstanding portion of this Stock Option, but no
such action may be taken that adversely affects the Optionee’s rights under this
Agreement without the Optionee’s consent.

 

LEMAITRE VASCULAR, INC.

By:  

 

Name:   Title:  

 

3



--------------------------------------------------------------------------------

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Dated:                                                                          
  

 

   [Optionee’s Signature]    Optionee’s name and address:   

 

  

 

  

 

  

 

 

4